DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted by applicant dated 07/01/2020 has been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “encrypting section that…” in claims 1 and 5, “comparison section that…” in claims 1 and 5, “comparison result decryption section that…” in claims 1 and 6..

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
As per claim 8, the claim recite(s) a program which is software, which does not fall under one of the four statutory categories.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Izu et al. JP2015-192352A (corresponding English translation is used in the below rejection) hereinafter referred to Izu, in view of Sakemi et al. US2015/0281188 hereinafter referred to as Sakemi.
As per claim 1, Izu teaches an encrypted data processing system comprising a server and a encryption device connected to the server over the Internet, wherein: the encryption device includes an encrypting section that: encrypts input second information based on a second encryption key so as to generate encrypted information to be compared and transmits the generated encrypted information to be compared to the server (Izu paragraph [0053], [0074], [0095], encrypt information to be compared and transmit the encrypted information to computing device); 
the server includes a comparison section that receives the encrypted information to be compared from the encryption device and employs a cipher comparison function for comparing encrypted information to compare the encrypted information for registration against the encrypted information to be compared, and transmits a comparison result (Izu paragraph [0054], [0078]-[0079], [0097]-[0098], compare the received data to registered data and transmit result); and 
device includes a comparison result decrypting section that employs a decryption function for decrypting the comparison result with the first encryption key and the second encryption key to find a degree of matching between the first information and the second information (Izu paragraph [0054]-[0055], [0083]-[0085], [0101]-[0102], decrypt result with second key and temporary key).  
Although Izu discloses a determination device receiving and decrypting the comparison result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the terminal device with the determination device.  It has been held that constructing an integral structure from formerly separate elements involves only routine skill in the art.  It would have been obvious to one of ordinary skill in the art to combine the terminal device with the determination device because the results would have been predictable and resulted in the terminal device sending the encrypted to be compared data and receiving the encrypted comparison result from the computing device.

Izu does not explicitly disclose encrypts input first information based on a first encryption key so as to generate encrypted information for registration and transmits the generated encrypted information for registration to server.
Sakemi teaches encrypts input first information based on a first encryption key so as to generate encrypted information for registration and transmits the generated encrypted information for registration to server (Sakemi paragraph [0081]-[0082], encrypt data and transmit encrypted data for registration).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Izu with the teachings of Sakemi to include encrypting and transmitting the encrypted information for registration because the results would have been predictable and resulted in the encrypted information being registered in the computing device.

As per claim 2, Izu in view of Sakemi teaches the encrypted data processing system of claim 1, wherein the second encryption key is a one-time key (Izu paragraph [0053], [0074], [0086], temporary key).  

As per claim 3, Izu in view of Sakemi teaches the encrypted data processing system of claim 1, wherein the first information and the second information are information obtained with a reading device for reading a magnetic card, biometric information, or an output signal of an information terminal (Izu paragraph [0037], [0038], [0053], verification input data; Sakemi paragraph [0059]-[0060], [0081], registration data).  

As per claim 5, Izu in view of Sakemi teaches the encrypted data processing system of claim 1, wherein: the encrypting section of each of the encryption devices: associates an arbitrary registration ID corresponding to the first information with the encrypted information for registration and transmits the registration ID and the associated encrypted information for registration to the server (Izu paragraph [0077], registration data with ID; Sakemi paragraph [0081], [0111]-[0112], registration data with ID), and 
associates the registration ID with the encrypted information to be compared and transmits the registration ID and the associated encrypted information to be compared to the server (Izu paragraph [0053], [0074], transmits encrypted information to be compared with the ID); 
the server further includes a registration information storage section that stores the received registration ID and the received encrypted information for registration associated with each other (Izu paragraph [0077], stored registration data with ID; Sakemi paragraph [0111]-[0112], stored registration data with ID); and 
the comparison section of the server reads, from the registration information storage section, the encrypted information for registration associated with the registration ID that has been associated with the received encrypted information to be compared, compares the read encrypted information for registration against the encrypted information to be compared, and transmits a comparison result to the encryption device (Izu paragraph [0054], [0078]-[0079], [0097]-[0098], retrieve registration data based on the ID, perform comparison with received encrypted data and transmit result).

As per claim 6, Izu in view of Sakemi teaches the encrypted data processing system of claim 5, wherein: each of the encryption devices further includes a key storage section in which the first encryption key and the second encryption key are stored associated with the registration ID (Izu paragraph [0072]-[0073], [0082]-[0083], stored keys with ID); and 
the comparison result decrypting section employs a decryption function for decrypting the comparison result with the first encryption key and the second encryption key corresponding to the registration ID for which the comparison result was found to find a degree of matching between the first information and the second information (Izu paragraph [0054]-[0055], [0083]-[0085], [0101]-[0102], decrypt result with second key and temporary key corresponding to the ID).  
As per claims 7-8, the claims claim a method and a program essentially corresponding to the system claim 1 above, and they are rejected, at least for the same reasons.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Izu in view of Sakemi, and further in view of Nagaraja US2009/0287930.
As per claim 4, Izu in view of Sakemi teaches the encrypted data processing system of claim 1.
Izu in view of Sakemi does not explicitly disclose wherein first information and second information are hashed data.  
Nagaraja teaches wherein first information and second information are hashed data (Nagaraja paragraph [0086]-[0089], enrollment data and authentication data are hashed).  
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Izu in view of Sakemi with the teachings of Nagaraja to include enrolling and comparing hashes of data because the results would have been predictable and resulted in registering hash data and comparing the registered hash data with received hash data to determine a comparison result.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY TSANG whose telephone number is (571)270-7959. The examiner can normally be reached M-F 8am - 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/HENRY TSANG/Primary Examiner, Art Unit 2495